 
 
I 
112th CONGRESS
1st Session
H. R. 494 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Ms. Kaptur introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the President to reestablish the Civilian Conservation Corps as a means of providing gainful employment to unemployed and underemployed citizens of the United States through the performance of useful public work, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 21st Century Civilian Conservation Corps Act.
2.Establishment and operation of Civilian Conservation Corps
(a)Establishment and purposeIn order to relieve the acute condition of widespread distress and unemployment existing in the United States and to provide for the restoration of depleted natural resources in the United States and the advancement of an orderly program of useful public works, the President may establish and operate a Civilian Conservation Corps to employ citizens of the United States, who are otherwise unemployed or underemployed, in the construction, maintenance, and carrying on of works of a public nature in connection with—
(1)the forestation of lands belonging to the United States or a State;
(2)the prevention of forest fires, floods, and soil erosion;
(3)plant pest and disease control;
(4)the construction, maintenance, or repair of paths, trails, and fire-lanes in units of the National Park System, public lands, and other lands under the jurisdiction of the Secretary of the Interior and units of the National Forest System; and
(5)such other work on Federal or State land incidental to or necessary in connection with any projects of the character enumerated in paragraphs (1) through (4) that the President determines to be desirable.
(b)Role of Federal agenciesTo operate the Civilian Conservation Corps, the President may utilize existing Federal departments and agencies, including the Department of Labor, the Department of Defense, the National Guard Bureau, the Department of Interior, the Department of Agriculture, the Army Corps of Engineers, the Department of Transportation, the Department of Energy, the Environmental Protection Agency, and Federal governmental corporations.
(c)Inclusion of other landsThe President may extend the activities of the Civilian Conservation Corps to lands owned by a political subdivision of a State and lands in private ownership, but only for the purpose of conducting such kinds of cooperation work as are otherwise authorized by law in preventing and controlling forest fires and the attacks of forest tree pests and diseases and such work as is necessary and in the public interest to control floods.
(d)Contract authorityFor the purpose of carrying out this Act the President may enter into such contracts or agreements with States as may be necessary, including provisions for utilization of existing State administrative agencies.
(e)Acquisition of real propertyThe President, or the head of any department or agency authorized by the President to construct any project or to carry on any public works under this Act, may acquire real property for such project or public work by purchase, donation, condemnation, or otherwise.
3.Administration of Civilian Conservation Corps
(a)Employment preferenceIf the President determines that amounts appropriated to carry out a Civilian Conservation Corps under this Act for a fiscal year will be insufficient to employ all of the citizens of the United States described in section 2(a) who are seeking or likely to seek employment in the Civilian Conservation Corps and continue the employment of current employees who desire to remain in the Civilian Conservation Corps, the President shall employ additional persons in the Civilian Conservation Corps in the following order of preference:
(1)Unemployed veterans of the Armed Forces and unemployed members of the reserve components of the Armed Forces.
(2)Unemployed citizens who have exhausted their entitlement to unemployment compensation.
(3)Unemployed citizens, who immediately before employment in the Civilian Conservation Corps, are eligible for unemployment compensation payable under any State law or Federal unemployment compensation law, including any additional compensation or extended compensation under such laws.
(4)Other citizens described in section 2(a).
(b)Housing and care of employeesThe President may provide housing for persons employed in the Civilian Conservation Corps and furnish them with such subsistence, clothing, medical attendance and hospitalization, and cash allowance, as may be necessary, during the period they are so employed.
(c)TransportationThe President may provide for the transportation of persons employed in the Civilian Conservation Corps to and from the places of employment.
(d)Non-DiscriminationIn employing citizens for the Civilian Conservation Corps, no discrimination shall occur in accordance with Federal employment law; except that no individual under conviction for crime and serving sentence therefore shall be employed under the provisions of this Act.
4.Authorization of appropriations
(a)Authorization of appropriationsThere are authorized to be appropriated to the President $16,000,000,000 for each of fiscal years 2012 through 2015 to establish and operate a Civilian Conservation Corps under this Act.
(b)Use of unobligated funds appropriated for public works
(1)Use of existing fundsThe President may use any moneys previously appropriated for public works and unobligated as of the date of the enactment of this Act to establish and operate a Civilian Conservation Corps under this Act.
(2)Use to relieve unemploymentNot less than 80 percent of the funds utilized pursuant to paragraph (1) must be used to provide for the employment of individuals under this Act.
(3)ExceptionsParagraph (1) does not apply to—
(A)unobligated moneys appropriated for public works on which actual construction has been commenced as of the date of the enactment of this Act or may be commenced within 90 days after that date; and
(B)maintenance funds for river and harbor improvements already allocated as of the date of the enactment of this Act.
(c)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) or made available under subsection (b) shall remain available until expended.
5.TerminationThe authority of the President to establish and operate a Civilian Conservation Corps under this Act expires on September 30, 2015. 
 
